LEGG MASON PARTNERS INSTITUTIONAL TRUSTWESTERN ASSET / CITI INSTITUTIONAL CASH RESERVESCLASS L SHARES SUPPLEMENT DATED MARCH 22, 2010TO THE SUMMARY PROSPECTUS The last sentence of the legend on the cover of the funds Summary Prospectus is deleted and replaced with the following: The funds Prospectus dated December 29, 2009 and as may be amended or further supplemented, the funds statement of additional information, dated December 29, 2009, as supplemented on March 12, 2010 and as may be amended or further supplemented, and the independent registered public accounting firms report and financial statements in the funds annual report to shareholders, dated August 31, 2009, are incorporated by reference into this Summary Prospectus. FDXX012320
